IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


THE BANK OF NEW YORK MELLON              : No. 724 MAL 2016
F/K/A THE BANK OF NEW YORK, AS           :
TRUSTEE,                                 : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                  Respondent             :
                                         :
                                         :
             v.                          :
                                         :
                                         :
MARK D. MAZZA AND LISA A. MAZZA,         :
                                         :
                  Petitioners            :


                                    ORDER



PER CURIAM

     AND NOW, this 28th day of February, 2017, the Petition for Allowance of Appeal

is DENIED.